                Case 0:21-cv-00108-SWS Document 17 Filed 06/11/21 Page 1 of 2
                  Case 0:21-cv-00108-SWS Document 3-2 Filed 06/03/21 Page 1 of 2

AO 4411(Rev 06/12) Summons in a Civil Action



                                     United
                                                                     for the

                                                            District283il/y5on¥irlgl               J- 1 8
                                                                                   nOTKlHS.CLEA;^
                                                                    . jfV^ ^      ^ Vr t > ■•.!c
               WYOMING GUN OWNERS                                       '      CHii t




                           PlaiiUiJXfsJ
                               V.                                              Civil Action No. 21-CV-108-S

   EDWARD BUCHANAN: KAREN WHEELER; KAI
               SCHON; and BRIDGET HILL



                          Defemlantfs)


                                                      SUMMONS IN A CIVIL ACTION

\0'. (Difjcndant's name and address) KAREN WHEELER
                                     Deputy Secretary of State
                                          Secretary of State's Office                                                                      ^
                                          Herschler Building East
                                          122 West 25th Street
                                          Suite 100
                                          Cheyenne, WV 82002-0020

         A lawsuit has been filed against you.

          Within 21 days after service of this summons on you {not counting the day you received it) — or 60 davs 11 •. v
are liie United States or a United States agency, or. an officer or employee of the United States'described in Fed' R. Ci\.
P. 12 (a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule i 2
the lederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attornc\
whose name and address are;               Seth "Turtle" Johnson (WBA 7-5748)
                                          Slow and Steady Law Office, PLLC
                                          1116 W. Farm Ave.
                                          P.O. Box 1309
                                          Saratoga, WY 82331
                                          (307)399-6060

         If you fail to respond, judgment by default will-be entered against you for the relief demanded in the complaini.
VoLi also must file your answer or motion with the court.                                 '                     H


                                                                                  CLERK OF COU 2'


Dale:            06/03/2021
                                                                                                      l>uuiir(PbJ Clerk or Depiiiv Clerk




                                                                                          L
                  Case 0:21-cv-00108-SWS Document 17 Filed 06/11/21 Page 2 of 2
                   Case 0:21-cv-00108-SWS Document 3-1 Filed 06/03/21 Page 2 of 2


AO 440(Rev. Oh/12) Summons in a Civil Action (Page 2)

Civil Action No. 21-0108


                                                          PROOF OF SERVICE
                    (This section should not befiled with the court unless required by Fed, R, Civ. P.4(I))

          This summons for        d'am^Mjud amiUl^ifany)                                                                    S
was received by me on idate)


          □ I personally served the summons on the individual at (place)
                                                                                on (dciie)                                    ; or


          □ i left the summons at the individual's residence or usual place of abode with Omme)
                                                                 , a person of suitable age and discretion who resides there,
          on (dale)                               , and mailed a copy to the individual's last known address; or

          ^ I serv'ed the summons on (Haw;?                                                                                            .wIkm-i
           designated by law to accept service of process on behalf of (name oforganbadonj
                                                                                on (dale)


          □ 1 returned the summons unexecuted because                                                                                       : or



          01 Other (specify):




          Mv fees are $                           for travel and $                   for services, for a total of $                  0.00



          I declare under penalty of perjury that this information is true.




                                                                                              •yver s sigriainrc




                                                                                         Primed name and drlc




                                                              /"BeS                                 i-C/UUei^/
                                                                                             Server s address ^                        )
Additional information regarding attempted service, etc:
                                                                                      CASEY TESTA       •   NOTARY PUBLIC

                                                                                     COUNTY OF , ,                 STATE OF
                                                                                      LARAMie      Hi              WYOMINQ

                                                                                    MY COMMISSION EXPIRES NOV 30, 2024




CovIUaS'6\00                                               5^19^9^
